Citation Nr: 0817931	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a psychiatric disorder resulting 
from hernia surgery in 1997.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for scars resulting from hernia surgery 
in 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to March 
1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
September 2005 and November 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
currently diagnosed psychiatric disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.

2.  The medical evidence of record does not show that the 
veteran's scars were the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA medical personnel, or that they were due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a psychiatric disorder resulting from hernia surgery in 
1997 have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.358, 3.361 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for scars resulting from hernia surgery in 1997 have not been 
met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, letters dated in July 2002 and March 2005 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the veteran in November 2005 and 
October 2006, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
VA medical treatment records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for a 
psychiatric disorder and scars under the provisions of 38 
U.S.C.A. § 1151, due to the failure of VA medical personnel 
to provide proper treatment.  Specifically, the veteran 
claims that an October 1997 hernia operation was conducted in 
a negligent or careless manner, that the operation resulted 
in disfigurement, and that he currently has a psychiatric 
disorder and scarring as a result of the operation and 
subsequent disfigurement and treatment.

The medical evidence of record shows that the veteran had a 
long history of a right inguinal hernia.  In October 1997, 
the veteran underwent an operative procedure at a VA Medical 
Centre (VAMC) to repair this hernia.  Subsequently, the 
surgical wound became infected and a second right inguinal 
hernia operation was performed at a VAMC in October 1998.  
Following this, the veteran developed a large ventral hernia 
that resulted in significant disfigurement of the stomach 
region.  All herniations were finally resolved following an 
August 2002 VA operative procedure.  The claims currently 
before the Board are for remaining residuals of this course 
of treatment, which initially began with the October 1997 
operative procedure.

VA consent forms in October 1997, September 1998, and July 
2002 stated the veteran had been counseled as to the nature 
of the hernia repair procedure, the attendant risks involved, 
and the expected results.  He signed the forms, indicating 
that he understood the information and requested that the 
procedure be performed.

An August 2006 VA general medical examination report stated 
that on physical examination, the veteran had surgical scars 
on his abdomen.  The diagnosis was status post repair of 
ventral hernia.  The medical evidence of record shows that 
the veteran has a diagnosis of scars which resulted from 
hernia surgery in 1997.

An August 2006 VA psychology examination report stated that 
the veteran's claims file had been reviewed.  The veteran 
complained of a psychiatric disorder caused by the disfigured 
appearance of his abdomen from 1997 to 2002.  After a 
complete review of the veteran's history and a mental status 
examination, the diagnosis was mood disorder secondary to a 
general medical condition (status post hernia surgery) with 
major depressive type symptoms.  The examiner opined that the 
psychiatric disorder was "related to the hernia surgery, 
which occurred at [a VAMC] and is secondary to this 
condition."

An April 2007 VA spine examination report stated that the 
veteran's claims file had been reviewed.  Following a 
complete review of the veteran's history and a physical 
examination, the examiner opined that there "is also no 
indication that the surgical infection was a consequence of 
any carelessness, negligence, lack of proper skill, error in 
jud[gm]ent or similar instance of fault or an event that was 
reasonably foreseeable and preventable.

An April 2007 VA stomach, duodenum, and peritoneal adhesions 
examination report stated that the veteran's claims file had 
been reviewed.  Following a complete review of the veteran's 
history and a physical examination, the examiner opined that 
"[t]here was not any negligence in [the] first operation 
that cause[d] extra symptoms [or] distres[s].  The complaints 
that [the veteran] had are typical for someone who developed 
this ventral hernia or had a surgical infection."

An April 2007 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  After a 
complete review of the veteran's history and a mental status 
examination, the Axis I diagnosis was "[n]o diagnosis."  
The Axis II diagnosis was personality disorder, not otherwise 
specified, "with schizoid and avoidant features, unrelated 
to military service or medical treatment received from 
[VA]."  The examiner opined that the

[r]esults of the current evaluation do 
not suggest that the veteran meets [the] 
criteria for any Axis I psychiatric 
disorder at the present time.  The 
veteran does appear to show some 
characterological deficits and problems, 
which appear to have been present in some 
form since childhood. . . . Overall, the 
veteran does not currently meet criteria 
for a depressive disorder and, therefore, 
there can be no evaluation of a resultant 
current psychiatric disorder secondary to 
medical procedures . . . which are at 
question.

A January 2008 VA scars examination report stated that the 
veteran's claims file had been reviewed.  After a complete 
review of the veteran's history and a physical examination, 
the diagnosis was healed scar from ventral hernia repair with 
residuals.  The examiner opined that "[i]t does not appear 
that the surgical scar is the result of carelessness, 
negligence, lack of proper skill or error in judgment, or an 
unforeseeable event."

A January 2008 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  After a 
complete review of the veteran's history and a mental status 
examination, the Axis I and Axis II diagnoses were both 
"[n]o diagnosis."  The examiner opined that

[t]he veteran did endorse feelings of 
anger and resentment when he thinks about 
his first hernia repair and resultant 
physical condition, but this anger is not 
having any significant impact on the 
veteran's daily functioning.  Thus, [the 
veteran] did not report any significant 
psychiatric symptoms that are consistent 
with any psychiatric disorders or which 
are having any significant impact on his 
daily functioning.  Furthermore, the 
veteran has no history of psychiatric 
treatment, other than a few appointments 
in 2002, prior to his second hernia 
surgery.  Thus, it is this clinician's 
opinion that the veteran does not have 
any psychiatric disorder that is the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or an 
unforeseeable event in connection with 
the 1997 hernia surgery.

There is no evidence that any diagnosed psychiatric disorder 
or scars are the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel.  The April 2007 VA spine examination 
report, April 2007 VA stomach, duodenum, and peritoneal 
adhesions examination report, April 2007 VA mental disorders 
examination report, January 2008 VA scars examination report, 
and January 2008 VA mental disorders examination report all 
state that there was no evidence that the veteran experienced 
additional disability as a result of carelessness, 
negligence, lack of proper skill or error in judgment, or an 
unforeseeable event.  Although the August 2006 VA psychology 
examination found a mood disorder secondary to the veteran's 
hernia surgery, the examiner did not find that the mood 
disorder was the result of carelessness, negligence, lack of 
proper skill or error in judgment, or an unforeseeable event.  
Indeed, there is no medical evidence of record that provides 
an opinion that the veteran has a disorder that is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that a disability is due to an event not 
reasonably foreseeable in furnishing the veteran's medical 
treatment.

The veteran's statements alone are not sufficient to prove 
that his scars and any currently diagnosed psychiatric 
disorders were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that they were due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
scars and any currently diagnosed psychiatric disorders were 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the medical 
evidence of record does not show that the veteran's scars and 
any currently diagnosed psychiatric disorders were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a psychiatric disorder and scars are not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran's scars and any diagnosed 
psychiatric disorders are the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel, or that 
they are due to an event not reasonably foreseeable in 
furnishing the veteran's medical treatment, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disorder resulting from hernia surgery in 1997 is denied.

Compensation under 38 U.S.C.A. § 1151 for scars resulting 
from hernia surgery in 1997 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


